      CASE 0:14-cv-01716-SRN-HB Document 97 Filed 07/15/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 In Re: RFC and ResCap Liquidating Trust                Case No. 13-cv-3451 (SRN/HB)
 Action

 This document relates to:                            ORDER RE: HLC’S RENEWED
                                                      MOTION FOR JUDGMENT AS A
 ResCap Liquidating Trust v. Home Loan                     MATTER OF LAW
 Center, Inc., Case No. 14-cv-1716
 (SRN/HB)


SUSAN RICHARD NELSON, United States District Judge

          The Court entered judgment in this matter on June 21, 2019. (See Doc. No. 83.) On

June 28, 2019, Defendant Home Loan Center, Inc. (“HLC”) renewed its prior motions for

judgment as a matter of law (“JMOL”) (which this Court had denied), as well as certain

arguments raised in its summary judgment papers (which this Court had also denied). (See

HLC JMOL Br. [Doc. No. 85]; see also Fed. R. Civ. P. 50(b) (allowing a party to “renew” a

JMOL motion “no later than 28 days after the entry of judgment”).) In HLC’s brief supporting

the motion, HLC did not attempt to refute any of this Court’s prior rulings addressing these

issues.

          Plaintiff ResCap Liquidating Trust (“ResCap”) filed a short brief in opposition two

weeks later, on July 12, 2019, and generally argued that, “[f]or the reasons stated on the record

at trial and in the Court’s [prior] orders,” including the JMOL Order (Consolidated Doc. No.

5131), the Daubert Order (Consolidated Doc. No. 4471), and the Summary Judgment Order
      CASE 0:14-cv-01716-SRN-HB Document 97 Filed 07/15/19 Page 2 of 2



(Consolidated Doc. No. 4307), “as well as [ResCap’s] prior submissions and arguments,”

“HLC’s motion should be denied.” (ResCap JMOL Opp. Br. [Doc. No. 96] at 1.)

      For all of the reasons stated in the Court’s prior opinions and orders (both oral and

written), it is HEREBY ORDERED THAT Defendant HLC’s Renewed Motion for

Judgment as a Matter of Law [Doc. No. 84] is DENIED.

Dated: July 15, 2019                            _/s/ Susan Richard Nelson___
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            2
